                           Case 18-12684-LSS            Doc 176       Filed 01/30/19        Page 1 of 4



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

             In re                                                   §     Chapter 11
                                                                     §
             FAIRWAY ENERGY, LP, et al.,1                            §     Case No. 18-12684 (LSS)
                                                                     §
                             Debtors.                                §     (Jointly Administered)
                                                                     §
                                                                     §

                             NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON FEBRUARY 1, 2019 AT 10:00 A.M. (ET)

         MATTERS WITH CERTIFICATION

         1.          [SEALED] Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 363(b),
                     and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key Employee Incentive
                     Plan and (II) Key Employee Retention Plan [D.I. 150; 1/11/19]

                     Related Documents:

                     A.    [REDACTED] Debtors’ Motion for Entry of an Order, Pursuant to Sections
                           105(a), 363(b), and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                           Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 149;
                           1/11/19]

                     B.    Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under Seal
                           Certain Information Listed in Exhibit B of the Debtors’ Motion for Entry of an
                           Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code,
                           Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key Employee
                           Retention Plan [D.I. 151; 1/11/19]

                     C.    Certification of Counsel Regarding Order Approving Debtors’ (I) Key Employee
                           Incentive Plan and (II) Key Employee Retention Plan [D.I. 174; 1/29/19]

                     Response Deadline:              January 25, 2019 at 4:00 p.m. (ET), extended to January
                                                     29, 2019 for the U.S. Trustee

                     Responses Received:

                     D.    Informal response from the U.S. Trustee

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.

01:24103151.3
                          Case 18-12684-LSS       Doc 176      Filed 01/30/19    Page 2 of 4



                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         2.     Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under Seal Certain
                Information Listed in Exhibit B of the Debtors’ Motion for Entry of an Order, Pursuant to
                Sections 363(b) and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 151; 1/11/19]

                Related Documents:

                A.        [REDACTED] Debtors’ Motion for Entry of an Order, Pursuant to Sections
                          105(a), 363(b), and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                          Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 149;
                          1/11/19]

                B.        [SEALED] Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a),
                          363(b), and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                          Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 150;
                          1/11/19]

                C.        Certificate of No Objection [D.I. 175; 1/29/19]

                D.        Proposed Order

                Response Deadline:              January 25, 2019 at 4:00 p.m. (ET), extended to January
                                                29, 2019 for the U.S. Trustee

                Responses Received:             None

                Status:          A certificate of no objection has been filed with the Court. No hearing is
                                 required.

         3.     Debtors’ Motion for an Order (I) Establishing Bar Dates for Filing Proofs of Prepetition
                Claims, Including Section 503(b)(9) Claims, and (II) Approving the Form and Manner of
                Notice Thereof [D.I. 152; 1/11/19]

                Related Documents:

                A.        Certification of Counsel Regarding Order (I) Establishing Bar Dates for Filing
                          Proofs of Prepetition Claims, Including Section 503(b)(9) Claims, and
                          (II) Approving the Form and Manner of Notice Thereof [D.I. 172; 1/28/19]

                Response Deadline:              January 25, 2019 at 4:00 p.m. (ET), extended to January
                                                29, 2019 for the U.S. Trustee

                Responses Received:

01:24103151.3

                                                           2
                          Case 18-12684-LSS       Doc 176        Filed 01/30/19   Page 3 of 4




                B.        Informal response from the U.S. Trustee

                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         MATTER GOING FORWARD

         4.     Underground Storage, LLC’s Motion to Enforce Section 365(d)(3) [D.I. 154; 1/11/19]

                Related Documents:

                A.        Declaration of Bruce E. Martin [D.I. 155; 1/11/19]

                Response Deadline:              January 25, 2019 at 4:00 p.m. (ET), extended to January
                                                29, 2019 at 12:00 p.m. (ET) for the Debtors

                Responses Received:

                B.        Debtors’ Response to Underground Storage, LLC’s Motion to Enforce Section
                          365(d)(3) [D.I. 173; 1/29/19]

                Status:          This matter is going forward.




01:24103151.3

                                                          3
                     Case 18-12684-LSS   Doc 176        Filed 01/30/19    Page 4 of 4




         Dated: Wilmington, Delaware   HAYNES AND BOONE, LLP
                January 30, 2019       Patrick L. Hughes (admitted pro hac vice)
                                       Kelli Stephenson Norfleet (admitted pro hac vice)
                                       Martha Wyrick (admitted pro hac vice)
                                       Kelsey Zottnick (admitted pro hac vice)
                                       1221 McKinney Street, Suite 2100
                                       Houston, Texas 77010
                                       Telephone: (713) 547-2000
                                       Facsimile: (713) 547-2600

                                                -and-

                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                       /s/ Kenneth J. Enos
                                       Edmon L. Morton (No. 3856)
                                       Kenneth J. Enos (No. 4544)
                                       Elizabeth S. Justison (No. 5911)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253

                                       ATTORNEYS FOR THE DEBTORS
                                       AND DEBTORS IN POSSESSION




01:24103151.3

                                                  4
